Judgment of the Supreme Court, Queens County, rendered March 17,1972, affirmed. Defendant is an admitted drug addict. After he had been placed with the Narcotic Addiction Control Commission and discharged from the Arthur Kill Rehabilitation Center' it appeared that he reverted to drug addiction and committed two successive crimes. Thus, it appears that the Trial Justice did not abuse Ms discretion in the'sentence imposed (cf. People v. Garter, 31 N Y 2d 964). Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.